Citation Nr: 0725908	
Decision Date: 08/20/07    Archive Date: 08/29/07

DOCKET NO.  05-35 693A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Hartford, 
Connecticut


THE ISSUES

1.  Entitlement to compensation under 38 U.S.C.A. § 1151 for 
Guillian-Barre Syndrome.

2.  Entitlement to an increased rating for right nephrostomy 
and nephrolithotomy for recurrent renal calculi, currently 
rated as 10 percent disabling.


WITNESSES AT HEARING ON APPEAL

Veteran and Son


ATTORNEY FOR THE BOARD

M. N. Hyland, Counsel



INTRODUCTION

The veteran had active duty from January 1959 to August 1960 
with subsequent inactive time in the reserve.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from March 2005 and February 2006 rating 
decisions by a Regional Office (RO) of the Department of 
Veterans Affairs (VA).  The veteran and his son testified at 
hearing at the RO in April 2006.  A transcript of that 
hearing is on file.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the veteran 
if further action is required.


REMAND

The Board notes that on his January 2007 substantive appeal, 
the veteran requested a Board hearing at a local VA office.  
Additionally, by way of correspondence dated in July 2007, 
the veteran confirmed that he wanted a Board hearing at the 
RO.  Unfortunately, the record does not reflect that the 
veteran was afforded such a hearing.  The Board finds that a 
remand is warranted in the instant case to schedule the 
veteran for the requested Board hearing at the RO.

Accordingly, the case is REMANDED for the following action:

Schedule the veteran for a Board hearing 
at the RO in accordance with his January 
2007 request and in accordance with 
applicable procedures.  The case should 
then be returned to the Board.

The veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2006).


_________________________________________________
MICHAEL D. LYON
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2006).



